     4:19-cr-03051-JMG-CRZ Doc # 65 Filed: 07/07/20 Page 1 of 2 - Page ID # 199



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                            4:19-CR-3051

vs.
                                                    TENTATIVE FINDINGS
RICK KARNES,

                     Defendant.

        The Court has received the revised modified presentence investigation
report in this case. There are no objections or motions.


        IT IS ORDERED:


1.      The defendant has pled guilty to a Class B Misdemeanor, so the
        Federal Sentencing Guidelines do not apply. See 8 U.S.C. §
        1324a(f)(1); 18 U.S.C. § 3559(a)(7); U.S.S.G. § 1B1.9. Accordingly,
        the Court gives notice that, unless otherwise ordered, it will:

        (a)   sentence pursuant to the 18 U.S.C. § 3553(a) factors, and

        (b)   resolve any factual disputes relevant to sentencing by the
              greater weight of the evidence and without the aid of a jury.

2.      There are no objections or motions that require resolution at
        sentencing. The defendant has filed a sentencing statement (filing
        64) arguing for a non-custodial sentence.

3.      Except to the extent, if any, that the Court has sustained an
        objection, granted a motion, or reserved an issue for later
     4:19-cr-03051-JMG-CRZ Doc # 65 Filed: 07/07/20 Page 2 of 2 - Page ID # 200



        resolution in the preceding paragraph, the parties are notified that
        the Court's tentative findings are that the presentence report is
        correct in all respects.

4.      If any party wishes to challenge these tentative findings, that
        party shall, as soon as possible (but in any event no later than
        three (3) business days before sentencing) file with the Court and
        serve upon opposing counsel an objection challenging these
        tentative findings, supported by a brief as to the law and such
        evidentiary materials as are required, giving due regard to the
        local rules of practice governing the submission of evidentiary
        materials. If an evidentiary hearing is requested, such filings
        should include a statement describing why a hearing is necessary
        and how long such a hearing would take.

5.      Absent timely submission of the information required by the
        preceding paragraph, the Court's tentative findings may become
        final and the presentence report may be relied upon by the Court
        without more.

6.      Unless otherwise ordered, any objection challenging these
        tentative findings shall be resolved at sentencing.

        Dated this 7th day of July, 2020.


                                              BY THE COURT:



                                              John M. Gerrard
                                              Chief United States District Judge



                                        -2-
